Peck, P. J.
(dissenting). Appellant Marshall and the codefendant Benjamin were tried together and convicted of the crime of abortion. The testimony of the woman aborted was that she was taken by a friend to the defendant Benjamin, who received payment and then took her to the home of the defendant Marshall, who performed the abortion. The friend testified to taking the woman to the home of Benjamin, to witnessing the payment there, and that Benjamin and the woman left the house and were gone for about half an hour. She did not know where they went. A detective testified that the defendant Benjamin admitted taking the young woman to Mrs. Marshall’s apartment but that Mrs. Marshall had denied knowing or ever seeing the young woman or participating in any abortion. The final witness was a stenographer in the District Attorney’s office who testified to the contents of a statement taken from the defendant Benjamin, in which she acknowledged receiving a payment and taking the young woman to the house of Mrs. Marshall and paying Mrs. Marshall who performed the abortion. Neither defendant took the stand.
Several errors are assigned by appellant’s counsel with respect to the rulings and charge of the trial court. The crucial rulings were made in connection with the reading by the stenographer of the statement of the defendant Benjamin. When the stenographer started to read the statement upon the direct examination of the District Attorney, counsel for appellant objected to the admission of the statement against his client. The objection was overruled and an exception taken. Counsel then requested the court to charge the jury that whatever statement was made by Mrs. Benjamin to the District Attorney was *42binding upon that defendant alone. The request was denied, the court stating that it would instruct the jury at the conclusion of the case as to the applicable law.
The stenographer then proceeded to read the Benjamin statement taken by the District Attorney. The statement contained the following questions and answers which were repeated by the witness:
■ “ Question: Have you brought other women up to Mrs. Marshall’s? Answer: No.
“ Question: This was the first time? Answer: Yes.
“ Question: How did you come to find out that she did this kind of thing? Answer: It was from somebody quite a while ago.”
An objection interposed at this point was sustained, but a motion for a mistrial denied, with a direction to the jury to disregard the last statement.
At the conclusion of the trial the court recalled to the jury’s mind this objectionable matter and his admonition to disregard it, and by poll took the statement of each juror that he would disregard such testimony. To this procedure counsel for appellant objected upon the ground that it “ worsens the situation which never should have existed in the first place.”
In the course of the charge the court properly but belatedly charged the jury that the entire statement taken from the defendant Benjamin was applicable only to that person and was not to be considered against appellant.
While we might not regard the failure of the court to give this instruction when the statement was received as reversible error alone, the court should have given the instruction at that time and its failure to do so added to the prejudice which appellant sustained by the reference to her reputation as an abortionist.
The statement of the defendant Benjamin was most damaging as against both defendants and it was of the utmost importance that its admissibility be clearly delineated, so that the jury would understand that the statement could not be considered against appellant. The jury should have been given that understanding contemporaneously with the receipt of the evidence so that in the very hearing of the evidence they would know the limit upon it and that it might not be considered against appellant. Reserving the instruction until after the evidence had sunk in and then asking the jury to excise it from consideration as to appellant was not psychologically the equivalent of the proper instruction at the proper time.
*43Of course, that part of the Benjamin statement as to how she learned that appellant “ did this kind of thing” should never have been brought to the jury’s attention. As was stated in People v. Geib (265 App. Div. 395, 396), “ This testimony could have no other purpose than to show to the jury that defendant was reputed and spoken of as a person who performed abortions.” Although, as the District Attorney points . out, there were other errors noted by the Appellate Division in reversing the conviction in the Geib case, this particular error loomed large in that decision and looms large in our opinion in this case.
Whether an instruction to a jury, such as was given in this case to disregard the testimony, may fairly be regarded as correcting or counteracting the error depends upon the nature of the proof and the type of error committed (People v. Carborano, 301 N. Y. 39). As Judge Fuld said in that case, “ Nor can a court’s instructions to jurors to dismiss from mind matters improperly brought to their attention always assure elimination of the harm already occasioned. * * * If it did, then the prosecution would be in a position to violate the rules of fair conduct with impunity, secure in the thought that the verdict, if one of guilt, would not be upset as long as the judge simply directed the jury to disregard what had occurred.”
That observation is apposite to the present case. The highly objectionable matter did not pop into the case by inadvertence through an unexpected or casual statement of a witness. It was elicited by the District Attorney in pointed and private questioning of the defendant Benjamin and purposely brought before the jury by having the stenographer read the statement so taken. The District Attorney knew the contents of the statement and observance of rules with which he was fully familiar required omission of this part of the statement.
While the verdict in this case might likely have been the same in an unblemished trial, we are not able to disregard errors which impaired the fairness of the trial. The judgment should be reversed and a new trial ordered.
Callahan, J., concurs with Bebgan, J.; Cohn, J., concurs in result in opinion; Peck, P. J., dissents and votes to reverse and order a new trial, in opinion, in which Glennon, J., concurs.
Judgment affirmed.